DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-10 are interpreted under 35 USC 112(f) because  claim 1 recites means  for placing and displaying; means for recording stereographic images, merging said images and interpret said model; means for detecting and triggering  and these means are not modified by sufficient structure, material, or acts for performing the claimed function.  Claim 5 recites a means for computing disparity information and claim 8 recites means for capturing stereoscopic images and analyzing said images. These means are not modified by sufficient structure, material, or acts for performing the claimed function.
However specification doesn’t provide sufficient structure, material, or acts for performing the claimed function by the claimed means.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim limitation 1-10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1-10 are interpreted under 35 USC 112(f) because  claim 1 recites means  for placing and displaying; means for recording stereographic images, merging said images and interpret said model; means for detecting and triggering  and these means are not modified by sufficient structure, material, or acts for performing the claimed function.  Claim 5 recites a means for computing disparity information and claim 8 recites means for capturing stereoscopic images and analyzing said images. These means are not modified by sufficient structure, material, or acts for performing the claimed function.
However specification doesn’t provide sufficient structure, material, or acts for performing the claimed function by the claimed means.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Fei et al. (US patent publication: 20160261300, “Fei”) in view of Kamiya et al. (US patent Publication: 2014/0078146, “Kamiya”).
Regarding claim 1, Fei teaches, An individual visual immersion device (Fig. 9) for a moving person comprising:
means (Fig. 9A housing 902 ) for placing the device on the person and for displaying immersive images in front of the person's eyes for supporting head-mounted display  and  a stereoscopic camera (Fig. 9B element 954A and 954b);  (“[0121] As shown in FIG. 9A, system 900 includes a housing 902 with a pair of openings 904, and a head band 906.  Housing 902 is configured to hold one or more hardware systems configured to generate interactive immersive multimedia data.  For example, housing 902 can hold a circuit board 950 (as illustrated in FIG. 9B), which includes a pair of cameras 954a and 954b, one or more microphones 956, a processing system 960, a motion sensor 962, a power management system, one or more connectors 968, and IR projector or illuminator 970.  Cameras 954a and 954b may include stereo color image sensors, stereo mono image sensors, stereo RGB-IR image sensors, ultra-sound sensors, and/or TOF image sensors.  Cameras 954a and 954b are configured to generate graphical data of a physical environment.”)
means( processor 121 of Fig.1 which is part of Fig. 3 system 300 and also part of fig. 9 HMD of Fei ) for, during an initialization phase of the device in an operating zone comprising static obstacles, recording stereoscopic images of the operating zone to create a  model and interpreting said model to create a three-dimensional map of obstacles identified in the operating zone; (“[0100] In some embodiments, method 500 further comprises a step (not shown in FIG. 5) in which the processor can generate a 3D model of a user's environment based on a depth map and the SLAM algorithm.  The depth map can be generated by the combination of stereo matching and IR projection described above with reference to FIG. 4F.  The 3D model may include positions of real world objects.”) but is silent to record stereoscopic images of the operating zone from several points of view using the camera, then merging said images into a model of the operating zone.
However Kamiya teaches, record stereoscopic images of the operating zone from several points of view using the camera, then merging said images into a model of an  operating zone  ( Paragraph [0010] discloses creating a 3d digital model from  Fig. 2-3 and [0027-0028] describes the process of merging stereo images from plurality of viewpoints to create a 3d model of an operating zone. “[0010] In order to achieve the above object, a flight obstacle extraction device in accordance with a first aspect of the present invention is provided with stereo matching processing means for taking a plurality of images imaging a given area from a plurality of different positions as input, and generating digital surface model data expressing the surface of the given area in three-dimensional coordinates” “[0027] FIG. 2 and FIG. 3 are schematic diagrams illustrating relationships among projection ranges of a plurality of aerial images.  The aerial images illustrated in FIG. 2 and FIG. 3 indicate positional relationships between ranges consecutively imaged from the air as aircraft fly by.  The aerial images in FIG. 2 and FIG. 3 consist of an aerial photograph 201A in which an A area is imaged and an aerial photograph 201B in which a B area is imaged.  Also, the aerial photograph 201A and the aerial photograph 201B are photographs in which an area overlapping 60% in the aircraft forward flight direction (a C area) is imaged.”  “[0028] A stereo matching process is a process that, for a plurality of images imaged from different viewpoints, computes corresponding points in each image imaging the same point, and uses the parallax to compute the depth to a subject and the shape by the triangulation principle.  In other words, the positions of corresponding features produce a given positional discrepancy (parallax) between an aerial photograph 201A and an aerial photograph 201B pair.  For this reason, by measuring this positional discrepancy, a stereo matching process is 
able to compute altitude data having elevation values including the altitudes 
of feature surfaces.”) 
	Fei and Kamiya are analogous as they are from the field of collision avoidance with obstacle.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fei to have recorded record stereoscopic images of the operating zone from several points of view using the camera, then merging said images into a model of the operating zone as taught by Kamiya.
The motivation to include the modification is to get an accurate three digital model of user environment.
Fei as modified by Kamiya teaches, means ( processor 121 of Fig.1 which is part of Fig. 3 system 300 and also part of fig. 9 HMD of Fei) for, during a usage phase of the device in the operating zone, the device being worn by a user, detecting whether the user is approaching one of the static obstacles identified in said map and then triggering an alert process. (Fei, “[0062] In some embodiments, processor 121 may build an environment model including an object, e.g. the couch in FIG. 2B, and its location within the model, obtain a position of a user of processor 121 within the environment model, predict where the user's future position and orientation based on a history of the user's movement (e.g. speed and direction), and map the user's positions (e.g. history and predicted positions) into the environment model.  Based on the speed and direction of movement of the user as mapped into the model, and the object's location within the model, processor 121 may predict that the user is going to collide with the couch, and display a warning "WATCH OUT FOR THE COUCH !!!" The displayed warning can overlay other virtual and/or real world images rendered in rendering 200b. “)

Regarding claim 4, Fei as modified by Kamiya teaches, wherein a safety perimeter defined around the user or an extrapolation of a future position of the user based on a history of the positions of the user is used to detect whether the user is approaching one of the static obstacles identified in said map. (Fei, “[0062] In some embodiments, processor 121 may build an environment model including an object, e.g. the couch in FIG. 2B, and its location within the model, obtain a position of a user of processor 121 within the environment model, predict where the user's future position and orientation based on a history of the user's movement (e.g. speed and direction), and map the user's positions (e.g. history and predicted positions) into the environment model.  Based on the speed and direction of movement of the user as mapped into the model, and the object's location within the model, processor 121 may predict that the user is going to collide with the couch, and display a warning "WATCH OUT FOR THE COUCH !!!" The displayed warning can overlay other virtual and/or real world images rendered in rendering 200b.”).

Regarding claim 7, Fei as modified by Kamiya teaches, wherein the stereoscopic camera comprises two image sensors (Fei, “[0121]…Cameras 954a and 954b may include stereo color image sensors, stereo mono image sensors, stereo RGB-IR image sensors, ultra-sound sensors, and/or TOF image sensors.”).  and a means for computing disparity information between images captured by the two sensors in a synchronized manner. (Refer to Fig. 5, step 502 captures left image and right image synchronously. Then step 506 computes disparity between images captured by left camera and right camera.  Fei, “[0092]…..After a corresponding pair of first salient features is identified, their location differences within the left and right images can be determined.”)

Regarding claim 8, Fei as modified by Kamiya teaches, wherein it further comprises means for, during the usage phase of the device in the operating zone, the device being worn by a user, capturing stereoscopic images corresponding to a potential field of view of the user, analyzing said images corresponding to the potential field of view to detect a potential additional obstacle therein ( Fei in usage phase (when the user is moving with HMD), detects a second obstacle in a user’s field of view. Fei “[0095] In step 512, after a movement of the cameras (e.g., caused by a movement of the user who carries the cameras), the processor can obtain a second left image and a second right image, and identify second salient features from the second left and right images.  The identification process can be similar to step 504.”) and, if the user approaches said potential additional obstacle, then triggering an alert process. (Fei, “[0117]…. If processing system 320 determines that a collision is probable, it may be further configured to provide instructions to audio/video system 330. In response to the instructions, audio/video system 330 may also be configured to display a warning, whether in audio or visual format, to inform the user about the probable collision. The warning may be a text or graphics overlaying the rendered graphic data.”)

Regarding claim 9, Fei as modified by Kamiya teaches, wherein the means (processor 121 of Fei) for analyzing the images to detect a potential additional obstacle are implemented simultaneously with the means for detecting whether the user is approaching one of the static obstacles identified on the map. (Means, processor 121 of Fei) for analyzing the images to detect a potential additional obstacle are implemented is usage phase when the user is moving along with HMD. Fei “[0095] In step 512, after a movement of the cameras (e.g., caused by a movement of the user who carries the cameras), the processor can obtain a second left image and a second right image, and identify second salient features from the second left and right images.  The identification process can be similar to step 504.”) Means for detecting whether the user is approaching one of the static obstacles identified on the map is implemented in usage phase when the user is moving with HMD.  “[0062]…..Based on the speed and direction of movement of the user as mapped into the model, and the object's location within the model, processor 121 may predict that the user is going to collide with the couch, and display a warning "WATCH OUT FOR THE COUCH !!!" The displayed warning can overlay other virtual and/or real world images rendered in rendering 200b.” As both the means are implemented in usage phase when the user is moving with HMD, the means are implemented simultaneously.)

Fei as modified by Kamiya teaches, wherein the alert process comprises emitting a sound, displaying an obstacle image overlaid on immersive images if such an overlay is spatially founded, displaying an indication symbolic of an obstacle with an indication of the relevant direction, or displaying an imaged depiction if the user and the obstacle are close to one another. (Fei [0117] discloses that warning is given in audio format (emitting a sound) or text or graphics format overlaid on immersive images (displaying an obstacle image overlaid on immersive images if such an overlay is spatially founded.)  Fei [0117 ] “….audio/video system 330 may also be configured to display a warning, whether in audio or visual format, to inform the user about the probable collision. The warning may be a text or graphics overlaying the rendered graphic data.”) 


Claim 2-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Fei as modified by Kamiya as applied to claim 1 and further in view of Ma et al. ( US patent: 10134182, “Ma”).

Regarding claim 2, Fei as modified by Kamiya doesn’t expressly teach, wherein said images are merged into a model of the operating zone by looking, in said different images, for pixels corresponding to a same point of the operating zone, and merging said pixels so as not to introduce redundant information, or at least to limit the redundant information, in the model. 
Ma teaches, images are merged into a model of the operating zone by looking, in said different images, for pixels corresponding to a same point of the operating zone, and merging said pixels so as not to introduce redundant information, or at least to limit the redundant information, in a model. (Ma Column 2 Lines 7-17 merges pixel of images (captured by stereo camera) of same points on different images using truncated signed distance function integration to reduce duplicate point or redundant information….. Ma, Column 2 Lines 7–17:   “In addition to generating a large amount of range data, the range data can include many different range measurements to the same point in the environment.  For example, the same range sensor can detect the same point at different points in time.  A different sensor can also obtain range measurements for the same point that another sensor has also sensed.  Instead of storing each of these duplicate points, the mapping system can use a truncated signed distance function (TSDF) integration technique to reduce the amount of mapping data stored for an environment.”)
Fei as modified by Kamiya and Ma are analogous as they are from the field of 3d map/model generation of environment.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fei as modified by Kamiya to have included said images are merged into a model of the operating zone by looking, in said different images, for pixels corresponding to a same point of the operating zone, and merging said pixels so as not to introduce redundant information, or at least to limit the redundant information, in the model as taught by Ma.


 Regarding claim 3, Fei as modified by Kamiya and Ma teaches, wherein the pixels corresponding to a same point of the operating zone identified using a distance or using a truncated signed distance function volume.(Ma Column 2 Lines 7-17 identifies same points  on different images using truncated signed distance function volume  Ma, Column 2 Lines 7–17:   “In addition to generating a large amount of range data, the range data can include many different range measurements to the same point in the environment.  For example, the same range sensor can detect the same point at different points in time.  A different sensor can also obtain range measurements for the same point that another sensor has also sensed.  Instead of storing each of these duplicate points, the mapping system can use a truncated signed distance function (TSDF) integration technique to reduce the amount of mapping data stored for an environment.”)

Regarding claim 5, Fei as modified by Kamiya teaches, wherein the initialization phase comprises the identification of points of interest associated with their respective points of the operating zone (Fei, “[0092]…..After a corresponding pair of first salient features is identified, their location differences within the left and right images can be determined.”)  but doesn’t expressly teach, storage of points of interest associated with their respective points.
Ma teaches, storage of points of interest associated with their respective points. (Ma Column 2 Lines 7-17 stores points of interest along with their points. . Ma, Column 2 Lines 7–17:   “In addition to generating a large amount of range data, the range data can include many different range measurements to the same point in the environment.  For example, the same range sensor can detect the same point at different points in time.  A different sensor can also obtain range measurements for the same point that another sensor has also sensed.  Instead of storing each of these duplicate points, the mapping system can use a truncated signed distance function (TSDF) integration technique to reduce the amount of mapping data stored for an environment.”)
Fei as modified by Kamiya and Ma are analogous as they are from the field of 3d map/model generation of environment.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fei as modified by Kamiya to have included to store of points of interest associated with their respective points of the operating zone as taught by Ma.
The motivation for the modification is to use the stored point of interest to be used as obstacle during the movement of the user with HMD in usage phase. .
Fei as modified by Kamiya and Ma teaches, the usage phase comprises a localization of the user with respect to the map using at least one of said points. (Fei “[0065] In some embodiments, as user 220 wearing apparatus 221 moves inside the room illustrated in FIG. 2C, a detector, e.g., a RGB-IR camera or an IR grey scale camera, of apparatus 221 may continuously track the projected IR patterns from different positions and viewpoints of user 220.  Based on relative movement of the user to locally fixed IR patterns, a movement (e.g. 3D positions and 3D orientations) of the user (as reflected by the motion of apparatus 221) can be determined based on tracking the IR patterns.  Details of the tracking mechanism are described below with respect to method 500 of FIG. 5.”) 


Regarding claim 6, Fei as modified by Kamiya and Ma teaches, wherein the points of interest are chosen as a function of an overlap criterion to cover the operating zone while limiting redundancies, chosen on instruction from the user or chosen regularly over time during a movement of the device during the initialization phase. ((Ma Column 2 Lines 7-17 teaches that same point on different images are merged if their distance in different images are small. AS a result points of interest are chosen as a function of overlap criteria which means if multiple points on different images are overlapped (or within  close distance)  they are merged to one. That’s how points of interest are chosen based on point while limiting redundancies.    Ma, Column 2 Lines 7–17:   “In addition to generating a large amount of range data, the range data can include many different range measurements to the same point in the environment.  For example, the same range sensor can detect the same point at different points in time.  A different sensor can also obtain range measurements for the same point that another sensor has also sensed.  Instead of storing each of these duplicate points, the mapping system can use a truncated signed distance function (TSDF) integration technique to reduce the amount of mapping data stored for an environment.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612